Citation Nr: 0738117	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-13 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from January 1986 to April 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's private internist indicated in June 2007 that 
the veteran has a diagnosis of PTSD related to his 
experiences in the armed forces, especially one experience 
that involved killing a person in combat.  The veteran 
asserts that he has PTSD as a result of combat in Iraq in 
February 1991, while he was with HHT 2nd ACR, fighting the 
Republican Guard on the 38th parallel for about 8 hours.  He 
states that he was involved in close combat and called in 
artillery fire on the Republican Guard.  Attempts should be 
made to verify this stressor.  If it is verified, a VA 
psychiatric examination should be conducted to determine 
whether he has PTSD under DSM-IV and whether it is related to 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to submit a more 
specific and detailed statement 
describing his alleged stressors.  He 
should be informed that specific dates, 
locations, circumstances, and names of 
those involved in the reported 
incidents would prove helpful in 
attempting to verify his stressors.

2.  Thereafter, review the file and 
prepare a summary of the veteran's 
claimed stressors, to include that the 
HHT 2nd ACR fought the Republican Guard 
on the 38th parallel in Iraq for about 
8 hours in February 1991.  

The summary and all associated 
documents should be sent to the U.S. 
Army and Joint Services Records 
Research Center (JSRRC) and/or any 
other appropriate source.  Any 
information that might corroborate the 
veteran's alleged in-service stressors 
should be requested.

2.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are 
verified, schedule him for a VA 
examination by a psychiatrist.

Prior to conducting the examination, 
the psychiatrist should be given a copy 
of this remand and the veteran's claims 
folder for review.  The diagnosis 
should be in accordance with the 
American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV).  All 
necessary special studies or tests are 
to be accomplished.

The psychiatrist must express an 
opinion as to whether the veteran meets 
the criteria for PTSD contained in DSM- 
IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor or stressors reported by the 
veteran and established as having 
occurred during the veteran's active 
service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, again consider the 
veteran's claim in light of any 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


